of disposition, Family Court, Bronx County (Joseph Cohen, J.), entered June 19, 1991, which adjudicated appellant a juvenile delinquent upon a finding that he had committed acts which, if committed by an adult, would constitute robbery in the first and second degrees, criminal possession of a weapon in the fourth degree and criminal possession of stolen property in the fifth degree, and placed him under the supervision of the Department of Probation for a period of one year, unanimously affirmed, without costs.
Family Court properly denied appellant’s motion for a Wade hearing. "In cases in which the defendant’s identity is not in issue, or those in which the protagonists are known to one another, 'suggestiveness’ is not a concern” in in-court identifications predicated on earlier police-arranged identification procedures, such as photographs (People v Gissendanner, 48 NY2d 543, 552). Here, during a five-minute encounter during which the complainant had ample opportunity to observe appellant, the complainant recognized appellant by his unusual hairstyle, having previously seen him approximately 14 times in the year prior to the incident at the junior high school they both attended. The complainant also had identified appellant to the dean of the school. Thus, the photographic viewing was merely confirmatory. Concur—Wallach, J. P., Kupferman, Asch and Rubin, JJ.